Citation Nr: 0822002	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-23 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to increased compensation for accrued 
benefits purposes.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1958.  He passed away in July 2004, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO.  

The issues of Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318, and accrued benefits are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran died on July [redacted], 2004, at the age of 67 as 
the result of acute respiratory arrest due to or as a 
consequence of acute liver failure due to or as a consequence 
of alcoholic liver disease-cirrhosis.  

2.  At the time of his death, the veteran was service-
connected for a generalized anxiety disorder, evaluated as 50 
percent disabling, and status post medial meniscectomy with 
degenerative arthritis, left knee, evaluated as 30 percent 
disabling.  The veteran had been assigned a total 
compensation rating based on individual unemployability 
effective on June 9, 1997.  

3.  The service-connected psychiatric condition  is shown as 
likely as not to have contributed significantly in producing 
the veteran's declining health over the years and in 
accelerating his demise.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
service-connected psychiatric disability is shown to have 
contributed substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.312 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in November 2004, the appellant was 
furnished notice of the type of evidence needed in order to 
substantiate her claim.  The appellant was also generally 
informed that she should send to VA evidence in her 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the appellant's behalf), and provided the 
basis for the decisions regarding the claim.  

The appellant was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claim, and she was informed 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on her behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the service medical records, post-
service medical records and reports, and statements submitted 
by the appellant and her representative in support of the 
claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

In this case, the evidence of record shows that the veteran 
died on July [redacted], , 2004, at age 67.  The immediate cause of 
death was acute respiratory arrest due to or as a consequence 
of acute liver failure due to or as a consequence of 
alcoholic liver disease-cirrhosis.  No other significant 
conditions contributing to death but not resulting in the 
underlying cause were noted.  An autopsy was not performed.  

At the time of his death, the veteran was receiving 
compensation benefit based on service-connected generalized 
anxiety disorder, evaluated as 50 percent disabling, and 
status post medial meniscectomy with degenerative arthritis 
of the left knee, evaluated as 30 percent disabling.  

In a rating decision in January 2002, the RO assigned a total 
compensation rating due to individual unemployability based 
on an August 30, 2001 private medical opinion and VA 
outpatient treatment records showing severe anxiety symptoms.  
This was made effective beginning on June 9, 1997.  

The appellant asserts that the service-connected generalized 
anxiety disorder played a contributory role in development of 
the veteran's chronic alcohol dependence that led to 
underlying liver cirrhosis and failure.  

In order to support her claim, the report of a private 
physician dated in November 2004 states that "[he] 
believe[d] that [the veteran's] alcoholism was caused in 
large part by his post-traumatic stress disorder secondary to 
his combat experience."  The Board notes, however, that the 
veteran was not service-connected for PTSD or other 
psychiatric disorder that was linked to being engaged in 
combat.  

The appellant also submitted an additional report from the 
private physician who stated that the veteran "had chronic 
anxiety and personality disorder which when combined with his 
alcoholism, led to poor life style choices that were the 
major cause of his disability and death."  

In an earlier statement, submitted prior to the veteran's 
death in August 2001, this same private physician had opined, 
based on his treatment of the veteran for 15 years, that 
"his mental health and unstable emotional state ha[d] 
contributed to his overall illness over many years."  

These statements to a great extent find support in the other 
medical evidence of record documenting the veteran's 
longstanding treatment for severe chronic anxiety and 
depression, as well as recurrent alcohol abuse, for many 
years following his service in the Navy.  

Based on the foregoing, the Board finds that the evidence to 
be in relative equipoise in showing that the service-
connected psychiatric disability over time played a large 
contributory part in the overall deterioration of veteran's 
health and ultimately was an identifiable accelerating factor 
in producing his death at the age of 67.  

In making this determination, the Board notes that VA is 
precluded from reaching its own unsubstantiated medical 
conclusions and is instead bound by the medical opinion and 
evidence of record referable to these matters.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

VA is obligated to obtain a medical opinion when the record 
includes competent evidence that is favorable to the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Here, there are 
submitted medical statements that tend to identify a link 
between the service-connected psychiatric manifestations 
including a sustained pattern of anxiety and emotional 
instability over the years and the veteran's progressively 
worsening health during this time.  Wells v. Principi, 326 
F.3d 1381, 1338 (Fed. Cir. 2003).  

In this case, given the medical record, the Board finds that 
the service-connected generalized anxiety disorder is shown 
as likely as not to have been productive of severe impairment 
of health and, as such, to have contributed substantially and 
materially in causing the veteran's demise.  By extending the 
benefit of the doubt to the appellant, service connection for 
the cause of the veteran's death is warranted.  




ORDER

Service connection for cause of the veteran's death is 
granted.  



REMAND

The veteran's claims for Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318, and 
for accrued benefits must be remanded for additional 
development.  

Here, the Board notes that the RO denied the appellant's 
claims in a January 2005 rating action.  In December 2005, 
the veteran's representative filed a Notice of Disagreement 
to this rating action.  The representative did not limit his 
disagreement to only one issue, although the notice did 
specifically elaborate on the denial of the appellant's cause 
of death claim.  

The Board construes the December 2005 notice as a Notice of 
Disagreement with regard to the entire January 2005 rating 
decision.  The RO, however, has not issued to the veteran a 
Statement of the Case with respect to the issues of 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 or increased compensation for accrued 
benefits purposes.  

Inasmuch as the RO has not furnished the appellant a 
Statement of the Case that addresses these issues, a remand 
is warranted.  38 C.F.R. § 20.201, 20.300-301;  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham 
v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case applies here.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to include notice that 
informs the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claims are allowed, and also includes an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, these remaining matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate each 
of the claims on appeal.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if any, 
VA will attempt to obtain on her behalf.  

The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claims, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  If indicated, the RO should furnish 
the appellant with a responsive Statement 
of the Case regarding any of pending 
claim to include whether the November 
1983 rating decision involved clear and 
unmistakable error, and notification of 
the need, and the appropriate time 
period, in which to file a Substantive 
Appeal to perfect his appeal as to these 
identified issues, in accordance with 
38 C.F.R. § 19.30.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


